Citation Nr: 0934946	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-07 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a jaw disorder due to a 
tooth extraction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from April 1951 to April 
1953.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's claim for service 
connection for a jaw condition (claimed as left jaw pain and 
shifting of the jaw).

In his February 2008 substantive appeal, on VA Form 9, the 
Veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board - also commonly referred to as a Travel 
Board hearing.  In a June 2009 letter, he was notified that 
his hearing had been scheduled for July 30, 2009.  But he has 
since withdrawn his hearing request and asked to consider his 
case, instead, based on the evidence already on file.  38 
C.F.R. § 20.704(e) (2008).

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

There is no evidence the Veteran sustained dental trauma 
during his military service or that he has dental disability 
involving impairment of his mandible, loss of a portion of 
his ramus, or loss of a portion of his maxilla.


CONCLUSION OF LAW

The Veteran does not have a dental disorder, including a jaw 
disorder, due to disease or injury incurred during or 
aggravated by his military service.  38 U.S.C.A. § 1110, 1712 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.381, 4.150, 
17.161 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the issue on the merits, 
providing relevant statutes, regulations and case law, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist 
the claimant in obtaining; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 
2007, prior to the initial adjudication of his claim in April 
2007, the preferred sequence.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).  The letter also 
informed him of all five elements of a service-connection 
claim, including how a downstream disability rating and 
effective date are assigned and the type of evidence 
impacting those determinations.  See Dingess, supra.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all medical, 
dental and other records that he and his representative 
identified as relevant to his appeal.  He admittedly was not 
provided a VA dental examination in connection with his 
claim.  But since there is no evidence of any dental trauma 
in service and, more importantly, no evidence of a current 
disability involving his jaw, a VA examination is not needed 
to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The only evidence suggesting he has a jaw 
disorder related to his military service, or treatment he 
received while in service, is his own unsubstantiated lay 
allegation.  And the Board is not required to schedule a VA 
examination for a medical nexus opinion in this 
circumstance..  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.

II.  Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



The Court has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993); Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) 
(en banc) (holding that the Board is required to consider a 
Veteran's claim under all applicable provisions of law and 
regulation, irrespective of whether he specifically raises 
the applicable provision); see also Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth in 38 C.F.R. § 3.381.  As 
provided at 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, as provided in 38 C.F.R. § 
17.161.

Under 38 C.F.R. § 3.381(b), the rating activity will consider 
each defective or missing tooth and each disease of the teeth 
and periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty 
during active service.  When applicable, the rating activity 
will determine whether the condition is due to combat or 
other in-service trauma, or whether the Veteran was interned 
as a prisoner of war (POW).

Further, as per 38 C.F.R. § 3.381(c), in determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.



With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted.  Such guidelines are as 
follows:  (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service; (2) Teeth noted as filled at entry 
will be service- connected if they were extracted, or if the 
existing filling was replaced, after 180 days or more of 
active service; (3) Teeth noted as carious but restorable at 
entry will not be service-connected on the basis that they 
were filled during service. However, new caries that 
developed 180 days or more after such a tooth was filled will 
be service- connected; (4) Teeth noted as carious but 
restorable at entry, whether or not filled, will be service- 
connected if extraction was required after 180 days or more 
of active service; (5) Teeth noted at entry as non- 
restorable will not be service-connected, regardless of 
treatment during service; (6) Teeth noted as missing at entry 
will not be service connected, regardless of treatment during 
service.

In addition, 38 C.F.R. § 3.381(e) indicates specific dental 
conditions that will not be considered service connected for 
treatment purposes:  (1) Calculus; (2) Acute periodontal 
disease; (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) Impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service- 
connected only if they were extracted after 180 days or more 
of active service.

VA compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  Compensation is 
available for loss of teeth only if due to loss of the 
substance of the body of the maxilla or mandible (i.e., upper 
or lower jaw bone).

Otherwise, as explained, a Veteran may be entitled to service 
connection for dental conditions, including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, only for the purpose of 
receiving VA outpatient dental services and treatment, and 
only then if certain criteria are met.  38 U.S.C. § 1712; 
38 C.F.R. §§ 3.381, 17.161.

There are various categories of eligibility for VA outpatient 
dental treatment, such as Veterans having a compensable 
service-connected dental condition (Class I eligibility); 
one-time treatment for Veterans having a noncompensable 
service-connected dental condition, provided they apply for 
treatment within a year after service (Class II eligibility); 
those having a noncompensable service-connected dental 
condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); and those who 
were detained as a POW (Class II(b) and Class II(c) 
eligibility), etc.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In this particular case at hand, however, the Veteran is only 
seeking VA compensation for a dental condition purportedly 
involving his jaw.  He claims that he had a tooth 
unnecessarily extracted during service by a inexperienced 
dentist, eventually resulting in the pain he now has in his 
lower left jaw.  Irrespective of whether he received this 
claimed dental treatment in service, VA's General Counsel has 
held that dental treatment of teeth during service, even 
extractions of this type at issue, does not constitute dental 
trauma.  See VAOPGCPREC 5-97 (Jan. 22., 1997; corrected on 
February 25, 1997).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the Chief Legal Officer 
of the Department.  38 U.S.C.A. § 7104(c).  The significance 
of finding a dental condition is due to service trauma is 
that a Veteran will be eligible for VA dental treatment for 
the condition, without the usual restrictions of 
timely application and one-time treatment.  38 C.F.R. § 
17.161(c).



So as the precedent opinion of VA's General Counsel makes 
clear, service connection for compensation purposes may not 
be granted merely due to the need for treatment of teeth (or 
a tooth) while on active duty, as that type of treatment in 
service was not tantamount to dental trauma.  And at no time 
during the pendency of this appeal has the Veteran reported 
sustaining dental trauma while on active duty of the type 
covered by the applicable statute and regulation.  Indeed, 
his service treatment records make no reference whatsoever to 
dental trauma or any associated residuals.  The report of his 
military entrance examination notes that all four wisdom 
teeth were missing, there prior locations marked with an 
"X."  A cavity was noted in tooth #19.  The report of his 
separation examination notes that tooth #19, that same 
carious tooth, had been extracted.  None of these records, 
however, makes any reference to dental or facial trauma or 
any kind of jaw problem as necessitating that extraction, 
only the fact that the tooth had a cavity even when the 
Veteran entered the military.

There is also no post-service medical evidence of any dental 
trauma or current disability involving the Veteran's jaw.  
Records from P.R., D.M.D., dated in 2007, show treatment for 
teeth #'s 2, 3, 4, 7, 8, 10, 15, 20, 28, 29, and 31.  
However, a jaw disorder was not identified or diagnosed.  So 
without a disability involving the Veteran's jaw, the claim 
must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
only may be awarded to an applicant who has disability 
existing on the date of the application, not for past 
disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

And even were the Board to assume for the sake of argument 
that the Veteran has a jaw disorder as a result of the 
extraction of tooth #19 during service, as he is alleging, he 
still would not meet the criteria for compensation for a 
dental condition, as there is no evidence involving 
impairment of the mandible, loss of a portion of the ramus, 
or loss of a portion of the maxilla.  In other words, as he 
does not have one of the dental disorders listed under 38 
C.F.R. § 4.150, there is no basis to award compensation for a 
mere tooth extraction in service.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
compensation for a jaw disorder due to a tooth extraction.  
And since the preponderance of the evidence is against his 
claim, there is no reasonable doubt to resolve in his favor, 
and his appeal must be denied.  


ORDER

Service connection for a jaw disorder due to a tooth 
extraction is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


